

81 HRES 1140 IH: Recognizing and celebrating the 70th anniversary of Impact Aid on September 30, 2020.
U.S. House of Representatives
2020-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1140IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2020Mr. Newhouse (for himself and Mr. Levin of California) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONRecognizing and celebrating the 70th anniversary of Impact Aid on September 30, 2020.Whereas September 30, 2020, marks the 70th anniversary of the date on which President Harry S Truman signed Public Law 81–874, which enacted the Impact Aid program into law;Whereas the Impact Aid program is considered by the community it serves as the original Federal elementary and secondary education program, and is administered by the Secretary of Education;Whereas Impact Aid reimburses local educational agencies for the loss of revenue and additional costs associated with the presence of tax-exempt Federal property;Whereas Impact Aid payments are dispersed directly to local educational agencies, which allocate the resources based on local context and needs to provide a quality education to the students they serve;Whereas nearly 880,000 children of our men and women in uniform, children residing on Indian lands, children in low-rent public housing, and children of civilians working or living on Federal land are federally connected children who are served by local educational agencies that are eligible for Impact Aid Basic Support Payments in 2020;Whereas there are 4,800,000 federally owned acres in local educational agencies that are eligible for Impact Aid Federal Property payments, with Federal land making up a quarter or more of the overall property in nearly one-third of these agencies;Whereas, in 2020, 1,159 local educational agencies enrolling over 10,000,000 students will receive $1,486,112,000;Whereas the Impact Aid statute (Public Law 81–874) was the vehicle used by Congress in 1965 to pass the Elementary and Secondary Education Act of 1965;Whereas Congress has continued to demonstrate its support for Impact Aid by reauthorizing the program 16 times during the period between 1950 and 2020;Whereas the House Impact Aid Coalition was established in 1995 and the Senate Impact Aid Coalition was established in 1996 to formalize and energize the broad, bipartisan support for the Impact Aid program; andWhereas the Federal obligation upon which the Impact Aid program is based is today the same as it was 70 years ago: Now, therefore, be itThat the House of Representatives—(1)recognizes and celebrates the 70th anniversary of the enactment of the Impact Aid program (Public Law 81–874), the original Federal elementary and secondary education program, as Impact Aid Recognition Day; and(2)recognizes the importance of the Impact Aid program under title VIII of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7701 et seq.) in ensuring that all children educated in federally impacted local educational agencies receive a high-quality education and have access to the opportunities they need to reach their full potential.